               Case 19-10067               Doc 18          Filed 08/20/19 Entered 08/20/19 08:15:30                 Desc Main
 Fill in this information to identify the case:              Document     Page 1 of 3
 Debtor 1    Gerald T. Muff
             fdba Gerald Muff Trucking Company

 Debtor 2    Brenda L. Muff

 (Spouse, if filing)

 United States Bankruptcy Court for the MIDDLE District of GEORGIA

 Case number 19-10067


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                           12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you
assert are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor: NATIONSTAR MORTGAGE LLC D/B/A MR.                           Court claim no. (if known): 6-2
COOPER

Last 4 digits of any number you use to
identify the debtor’s account: 1502

Does this notice supplement a prior notice of postpetition
fees, expenses, and charges?
■ No
□ Yes. Date of the last notice:

 Part 1:       Itemize Postpetition Fees, Expenses, and Charges
 Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow
 account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount,
 indicate that approval in parentheses after the date the amount was incurred.

            Description                                                                             Date Incurred               Amount

 1          Late Charges                                                                                            (1)            $0.00

 2          Non-sufficient funds (NSF) fees                                                                         (2)            $0.00

 3          Attorneys fees                                                                                          (3)            $0.00

 4          Filing fee and court costs                                                                              (4)            $0.00

 5          Bankruptcy/Proof of claim fees and Payment History Review                                 03/29/2019    (5)          $200.00

 6          Appraisal/Broker's Price opinion fees                                                                   (6)            $0.00

 7          Property inspection fees                                                                                (7)            $0.00

 8          Tax Advances (non-escrow)                                                                               (8)            $0.00

 9          Insurance advances (non-escrow)                                                                         (9)            $0.00

 10         Property preservation expenses                                                                          (10)           $0.00

 11         Other. Specify: Plan Review                                                               03/21/2019    (11)         $150.00

 12         Other. Specify:                                                                                         (12)           $0.00

 13         Other. Specify:                                                                                         (13)           $0.00

 14         Other. Specify:                                                                                         (14)           $0.00




 The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
 See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.



Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                           page 1
              Case 19-10067                     Doc 18          Filed 08/20/19 Entered 08/20/19 08:15:30                           Desc Main
Debtor 1 Gerald T. Muff                                                 Case number (if known) 19-10067
fdba Gerald Muff Trucking Company
                                                                  Document            Page 2 of 3
           Print Name          Middle Name      Last Name




 Part 2:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.

      □ I am the creditor
      ■ I am the creditor’s authorized agent.
 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.

                         /s/ Andrea L. Betts
                         __________________________________________________                          Date    ____________________
                                                                                                             06/10/2019
                        Signature




  Print                  Andrea L. Betts                                                             Title   Bankruptcy Attorney
                        First Name                      Middle Name     Last Name


  Company               RAS Crane, LLC


  Address               10700 Abbott's Bridge Road, Suite 170
                        Number               Street


                        Duluth, GA 30097
                        City                                                 State      ZIP Code

  Contact Phone         470-321-7112                                                                        abetts@rascrane.com
                                                                                                     Email _______________________




Official Form 410S2                                   Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 2
            Case 19-10067      Doc 18      Filed 08/20/19 Entered 08/20/19 08:15:30                Desc Main
                                            CERTIFICATE
                                             Document OF    SERVICE
                                                          Page 3 of 3
                                                  8/20/2019
               I HEREBY CERTIFY that on ____________________________________________________________,
I electronically filed the foregoing with the Clerk of Court using the CM/ECF system, and a true and correct copy has
been served via CM/ECF or United States Mail to the following parties:
F. ANTHONY BLAKEY
KELLEY, LOVETT, AND BLAKEY, PC
2539 LAFAYETTE PLAZA DRIVE
P.O. BOX 70879
ALBANY, GA 31708

KRISTIN HURST
OFFICE OF THE CHAPTER 13 TRUSTEE
P.O. BOX 1907
COLUMBUS, GA 31902-1907

U.S. TRUSTEE - MAC
440 MARTIN LUTHER KING JR. BOULEVARD
SUITE 302
MACON, GA 31201

GERALD T. MUFF
BRENDA L. MUFF
2811 CREEDMOOR LN
ALBANY, GA 31721


                                                                           RAS Crane, LLC
                                                                           Authorized Agent for Secured Creditor
                                                                           10700 Abbott's Bridge Road, Suite 170
                                                                           Duluth, GA 30097
                                                                           Telephone: 470-321-7112
                                                                           Facsimile: 404-393-1425

                                                                               /s/Raven Mahoney
                                                                           By: _________________________
                                                                               Raven Mahoney
                                                                               Email: rmahoney@rasflaw.com




Official Form 410S2               Notice of Postpetition Mortgage Fees, Expenses, and Charges                      page 3
